MORROW, Presiding judge.
The conviction is for the unlawful possession of intoxicating liquor for the purpose of sale in a dry area; penalty assessed at a fine of $150 and. confinement in the county jail for ninety days.
The complaint and information appear regular. The evidence adduced upon the trial is not brought forward for review. No complaints of the procedure have been presented by bills of exception.
No error having been perceived justifying a reversal of the conviction, the judgment is affirmed.